Sweeney, J.
The only issue presented by the instant case is whether physical injuries occasioned solely by emotional stress are compensable under the Ohio Workers’ Compensation Act. Previously, in Toth v. Stan*408dard Oil Co. (1953), 160 Ohio St. 1 [50 O.O. 476], and Szymanski v. Halle’s, supra, this court determined that physical disabilities caused solely by mental or emotional stress were not “injuries” within the meaning of the Act and, therefore, not compensable. In reaching this conclusion, the court effectively limited the payment of workers’ compensation benefits to employees whose physical injuries resulted from a physical impact or trauma. As noted by Professor Arthur Larson, however, “[t]his * * * [was] a judicial limitation, since the statute defines injury as including any injury received in the course of and [arising] out of the employment. * * *” (Emphasis added.) 1B Larson, Law of Workmen’s Compensation (1986) 7-591, fn. 39, Section 42.21(a).
Subsequent to the Szymanski decision, this court had occasion to review the effect of another “judicial limitation” upon the statutory definition of “injury” that is set forth in R.C. 4123.01(C). In Village v. General Motors Corp. (1984), 15 Ohio St. 3d 129, at 132, we recognized that, “under R.C. 4123.01(C), any injury received in the course of, and arising out of, the injured employee’s employment is compensable [emphasis sic],” and we held that, in light of the plain language of the statute,1 this court could no longer limit the payment of workers’ compensation benefits for “injuries” only to those employees whose injuries were “the result of a sudden mishap occurring at a particular time and place * * *,” id. at 131, as previously had been done in Bowman v. National Graphics Corp. (1978), 55 Ohio St. 2d 222 [9 O.O.3d 159].
Today, we again refer to the plain language of R.C. 4123.01(C) and apply the statutory directive that the Workers’ Compensation Act “be liberally construed in favor of employees and the dependents of deceased employees,” R.C. 4123.95, and we find no reasonable basis for continuing to judicially limit the payment of workers’ compensation only to those employees whose physical injuries resulted from “contemporaneous physical injury or physical trauma.” In the past, by enforcing this limitation and thereby precluding compensation to employees who have suffered a distinct physical injury as the result of a mental impact or stimulus, the Ohio courts have stood alone. As revealed by Professor Larson’s review of the case law, the courts of other jurisdictions “uniformly find compen-sability” when job-related mental stress results in physical injury to an employee. IB Larson, supra, at 7-586, Section 42.21(a).
In view of this overwhelming weight of authority from the other *409jurisdictions that have recognized the compensability of stress-related injuries — without adversely affecting the stability of their respective workers’ compensation systems — and in light of medical advances that have confirmed the direct link between mental stress and physical disabilities, it makes little sense to continue to impose a limitation on compensation that is not expressly set forth in Ohio’s Workers’ Compensation Act. We therefore hold that a physical injury occasioned solely by mental or emotional stress, received in the course of, and arising out of, an injured employee’s employment, is compensable under R.C. 4123.01(C).
In reaching our conclusion and joining the mainstream of American jurisprudence on this issue, we are cognizant that the courts of other jurisdictions generally have not treated claims for stress-related injuries in the same fashion as claims for physical-contact injuries (i.e., those resulting from physical impact or trauma). In that the causation of a physical-contact injury usually is more readily discernible than that of a stress-related injury, there is a reasonable basis for making this distinction. This does not mean that stress-related injuries are any less real or devastating to injured workers and their families or that claims for stress-related injuries should be given less credence, but it demands that recovery for stress-related injuries be linked to certain factors that may not be applicable to physical-contact injuries.
Because stress is experienced by every person in everyday life, it is necessary to define what kind of mental or emotional stress is legally sufficient to give rise to a compensable injury.2 Much stress occurring in the course of, and arising out of, employment, is simply a result of the demands of functioning in our society, and participating in the work force, in and of itself, is a stressful activity. In order for a stress-related injury to be compensable, therefore, it must be the result of mental or emotional stress that is, in some respect, unusual. Over twenty years ago, the New York Court of Appeals developed a test that has since effectively been applied by the courts of a number of jurisdictions to determine whether the stress alleged to be the cause of a claimant’s injury is legally sufficient to merit an award of workers’ compensation. See Larson, supra, at Section 38.65(d). We, too, adopt this test and hold that in order for a stress-related injury to be compensable, the claimant must show that the injury resulted from “ ‘greater emotional strain or tension than that to which all workers are occasionally subjected * * ” Wilson v. Tippetts-Abbott-McCarthy-Stratton (1964), 22 App. Div. 2d 720, 721, 253 N.Y. Supp. 2d 149, 150. See, also, Santacroce v. 40 W. 20th St., Inc. (1961), 10 N.Y. 2d 855, 222 N.Y. Supp. 2d 689.
Once a claimant has met this first test, he still must establish that the *410stress to which he (or claimant’s decedent) was subjected in his employment was, in fact, the medical cause of his injury. In this regard, the claimant must show a substantial causal relationship between the stress and the injury for which compensation is sought. The claimant therefore must “show by a preponderance of the evidence, medical or otherwise, * * * that a direct or proximate causal relationship existed between * * * [the stress] and his harm or disability,” Fox v. Indus. Comm. (1955), 162 Ohio St. 569 [55 O.O. 472], paragraph one of the syllabus; or, when death benefits are sought, that the claimant’s decedent’s death was “accelerated by a substantial period of time as a direct and proximate result of the * * * [stress].” McKee v. Electric Auto-Lite Co. (1958), 168 Ohio St. 77 [5 O.O.2d 345], syllabus.
As properly noted by Justice Holmes, concurring in the judgment in Village, supra, at 135, “the factual issue of causal relationship is generally for the medical experts and the triers of fact,” and “analysis must proceed on a case-by-case basis * * id. at 136. In the instant case, the trial court granted summary judgment to the appellants herein without reaching the issue of causation, but basing its decision on the ground that injuries occasioned solely by emotional stress are never compensable under the Ohio Workers’ Compensation Act. We must remand the instant cause, therefore, so that the appellee’s claim can be reviewed in light of today’s decision, and all parties can fully litigate the issues discussed herein.3
Accordingly, the judgment of the court of appeals is affirmed and the cause is remanded to the common pleas court for further proceedings consistent with this opinion.

Judgment affirmed.

Celebrezze, C.J., C. Brown and Douglas, JJ., concur.
Locher, J., concurs in judgment only.
Holmes and Wright, JJ., dissent.

 R.C. 4123.01(C) provides, in relevant part, that a compensable injury is “any injury, whether caused by external accidental means or accidental in character and result, received in the course of, and arising out of, the injured employee’s employment.” In Village, supra, we discussed the legislative intent behind this statutory definition of “injury” and explained that the phrase “whether caused by external accidental means or accidental in character and result * * *” was added by the General Assembly “to provide examples of compensable injury.* * *” Id. at 132.


 The necessity for drawing a distinction between legal causation and medical causation in claims involving stress-related injuries previously was discussed in Village, supra, at 135 (Holmes, J., concurring in judgment).


 While the court of appeals relied on Paugh v. Hanks, supra, and Schultz v. Barberton Glass Co., supra, and analogized the tort principles therein to the instant case in reaching its conclusion, we find no need to make such an analogy. Today’s decision thus is based expressly upon the Ohio Workers’ Compensation Act and previous decisions applying the Act.